DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 33-36 are subject under examination.
Election/Restrictions
Applicant’s election without traverse of claims 1-16, 33-36 in the reply filed on is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 34, 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalapatapu (US 20140376511).

Regarding claim 1, Kalapatapu (US 20140376511)  teaches a Proxy-Call Session Control Function, P-CSCF, server (See para 0040 “IMS server includes among other componenets…P-CSCF) for continuing an ongoing Internet Protocol, IP, Multimedia Subsystem, IMS, session when the ongoing IMS session experiences a loss of bearer event (See para 0054 “determining whether or not a connection between the UE and the WLAN has been lost (or degraded below a desired level). .. process 800 proceeds to step 816, which includes sending, over the cellular network, a SIP INVITE message from the UE to the IMS server”), the P-CSCF server comprising processing circuitry having a processor  ((See para 0040 “IMS server, it is known in the art that server has processor) and a memory, the memory (See para 0040 “IMS server, it is known in the art that server has memory) containing instructions executable by the processor to configure the P-CSCF server  to:
obtain, from a user equipment, UE  an indication that the UE is at least dual- registered with an IMS via at least a first access network and a second access network (See para 0042 “Registration via the WLAN can be simultaneous with, before, or after the registration via the cellular network. In an embodiment UE registers with the IMS Server 104”; see para 0062 “first registration 602 and second registration 604 are SIP REGISTER messages. Registration 602 specifies a cellular-based contact &lt;sip: private1@IP.sub.LTE&gt; which identifies a cellular network-assigned IP address. Registration 604 specifies a WLAN-based contact &lt;sip: private1@IP.sub.WIFI&gt; which identifies a WLAN-assigned IP address. Both registrations 602 and 604 include the same private identity "private1". As such, a different registration id value (reg-id=1 and reg-id=2) is used in each registration, which indicates to IMS server 104 that registration 604 is a second registration of UE 102.”) [Registration via the WLAN can be simultaneous with, before, or after the registration via the cellular network implies dual registration]
during the ongoing IMS session involving the UE, receive an indication associated with the loss of bearer event for a first dedicated bearer for the ongoing IMS session, the first dedicated bearer being associated with the first access network (see para 0054 “determining whether or not a connection between the UE and the WLAN has been lost (or degraded below a desired level):”) [WLAN is interpreted to be the first access network]; and
as a result of at least the indication that the UE is at least dual-registered and receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate a request to establish a second dedicated bearer for the second access network to continue the ongoing IMS session with the second access network (See para 0054 “determining whether or not a connection between the UE and the WLAN has been lost (or degraded below a desired level). .. process 800 proceeds to step 816, which includes sending, over the cellular network, a SIP INVITE message from the UE to the IMS server, the SIP INVITE message requesting a redirection of the media call from the WLAN to the cellular network.”;see para 0030 “Alternatively, the UE may automatically switch the data flow from the WLAN network to the LTE network upon detecting a degradation or a loss of connectivity with the WLAN AP and/or the IMS server”)[ the SIP INVITE message requesting a redirection of the media call from the WLAN to the cellular network is interpreted as establishing connection with the LTE which is interpreted as second access network]

Regarding claim 2, Kalapatapu teaches wherein the processing circuitry  is further configured to recognize that the indication that the UE is at least dual-registered with the IMS indicates that the UE is registered with the IMS using a first IP address associated with the first access network  and that the UE  is simultaneously registered with the IMS using a second IP address associated with the second access network, the first IP address being different from the second IP address. (see para 0048 “first registration 602 and second registration 604 are SIP REGISTER messages. Registration 602 specifies a cellular-based contact <sip: private1@IP.LTE>; which identifies a cellular network-assigned IP address. Registration 604 specifies a WLAN-based contact <sip: private1@IPWIFI>; which identifies a WLAN-assigned IP address. Both registrations 602 and 604 include the same private identity "private1". As such, a different registration id value (reg-id=1 and reg-id=2) is used in each registration, which indicates to IMS server 104 that registration 604 is a second registration of UE 102.”)

Regarding claim 4, Kalapatapu teaches the request to establish the second dedicated bearer for the second access network includes at least a handover indicator, the handover indicator indicating that, during at least a portion of a handover period from the first dedicated bearer to the second dedicated bear associated with the ongoing IMS session, the UE is to be simultaneously associated with at least one Quality of Service, QoS, parameter for the first dedicated bearer associated with the first access network and at least one QoS parameter for the second dedicated bearer associated with the second access network. (See para 0042 “Registration via the WLAN can be simultaneous with, before, or after the registration via the cellular network. In an embodiment UE registers with the IMS Server 104”; see para 0059 “Handover from the cellular network to the WLAN network can occur”; see para 0030 “Alternatively, the UE may automatically switch the data flow from the WLAN network to the LTE network upon detecting a degradation or a loss of connectivity with the WLAN AP and/or the IMS server.”)[ degrading quality of WLAN is interpreted as Qos associated with the first network and since handover in the art happens rom the degraded connection to the better connection, there it implies qos of LTE , the second network, is better than the qos of the LTE; therefore it suggest Qos associated with the first network and another or second Qos associated with the second network]

Regarding claim 5,  Kalapatapu teaches wherein the indication that the UE is at least dual-registered with the IMS includes a session initiation protocol, SIP, message tag communicated from the UE  during an IMS registration procedure. (see para0048 “The registration id value indicates to the IMS server that the SIP REGISTER is a second registration of the UE.”; para 0084 “first registration 602 and second registration 604 are SIP REGISTER messages.. Registration 604 specifies a WLAN-based contact <sip: private1@IPWIFI>; which identifies a WLAN-assigned IP address”)[ private1@IPWIFI is interpreted as message tag].

Regarding claim 35, Kalapatapu teaches wherein the indication that the UE is at least dual-registered with the IMS includes a session initiation protocol, SIP, message tag communicated from the UE during an IMS registration procedure. (see para 0084 “first registration 602 and second registration 604 are SIP REGISTER messages.. Registration 604 specifies a WLAN-based contact <sip: private1@IPWIFI>; which identifies a WLAN-assigned IP address”)[ private1@IPWIFI is interpreted as message tag]

Regarding claim 34, Kalapatapu teaches wherein the request to establish the second dedicated bearer for the second access network includes at least a handover indicator, the handover indicator indicating that, during at least a portion of a handover period from the first dedicated bearer to the second dedicated bear associated with the ongoing IMS session, the UE is to be simultaneously associated with at least one Quality of Service, QoS, parameter for the first dedicated bearer associated with the first access network and at least one QoS parameter for the second dedicated bearer associated with the second access network. (See para 0042 “Registration via the WLAN can be simultaneous with, before, or after the registration via the cellular network. In an embodiment UE registers with the IMS Server 104”; see para 0059 “Handover from the cellular network to the WLAN network can occur”; see para 0030 “Alternatively, the UE may automatically switch the data flow from the WLAN network to the LTE network upon detecting a degradation or a loss of connectivity with the WLAN AP and/or the IMS server.”)[ degrading quality of WLAN is interpreted as Qos associated with the first network and since handover in the art happens rom the degraded connection to the better connection, there it implies qos of LTE , the second network, is better than the qos of the LTE; therefore it suggest Qos associated with the first network and another or second Qos associated with the second network]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 6.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 3 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US 20140376511) in view of Rydnell (US 2013/0010751 A1). 

Regarding claim 3, Kalapatapu doesn’t teach during the ongoing IMS session involving at least the UE and responsive to receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server , the request to establish the second dedicated bearer for the second access network  to continue the ongoing IMS session with IP connectivity via the second access network. 
 Rydnell teaches during the ongoing IMS session involving at least the UE and responsive to receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server , the request to establish the second dedicated bearer for the second access network  to continue the ongoing IMS session with IP connectivity via the second access network(see para 0042 “he PCRF 212 is responsible for determining policy rules in a multimedia network. The PGW 207 is connected, via a SGi interface, to the IMS105. The continuous line in FIG. 2 illustrates a bearer path before the handover from the CS network 100a to the PS network 100b. The broken line illustrates a bearer path after the handover” see para 0264 the network node is a policy and charging rules function, referred to as PCRF 210, node. In some embodiments, the receiving unit 801 is further configured to receive a first request message from a Proxy Call Session Control Function, referred to as P-CSCF, node 401. The first request message comprises a request for setup of a bearer associated with the communications service in the PS network 100b”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate to  PCRF server the request to establish the second dedicated bearer for the second access network  to continue the ongoing IMS session with IP connectivity via the second access network in the system of Kalapatapu. The motivation is to improves the user service quality experience (Rydell: see para 0026)

Regarding claim 33, Kalapatpu doesn’t teach during the ongoing IMS session involving at least the UE and responsive to receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server, the request to establish the second dedicated bearer for the second access network to continue the ongoing IMS session with IP connectivity via the second access network.
Rydnell teaches during the ongoing IMS session involving at least the UE and responsive to receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server, the request to establish the second dedicated bearer for the second access network to continue the ongoing IMS session with IP connectivity via the second access network..(see para 0042 “he PCRF 212 is responsible for determining policy rules in a multimedia network. The PGW 207 is connected, via a SGi interface, to the IMS105. The continuous line in FIG. 2 illustrates a bearer path before the handover from the CS network 100a to the PS network 100b. The broken line illustrates a bearer path after the handover” see para 0264 the network node is a policy and charging rules function, referred to as PCRF 210, node. In some embodiments, the receiving unit 801 is further configured to receive a first request message from a Proxy Call Session Control Function, referred to as P-CSCF, node 401. The first request message comprises a request for setup of a bearer associated with the communications service in the PS network 100b”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server, the request to establish the second dedicated bearer in the system of Kalapatpu. The motivation is to improves the user service quality experience (Rydell: see para 0026)

8.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US 20140376511) in view of Jamshidi (US 9401834).

Regarding claim 8, Kalapatapu doesn’t teach wherein the processing circuitry is further configured to, during the ongoing IMS session and as a result of at least the indication that the UE is at least dual-registered, release resources associated with IP connectivity via the first access network without expecting to receive a session initiation protocol, SIP, BYE message.
Jamshidi (US 9401834) wherein the processing circuitry is further configured to, during the ongoing IMS session and as a result of at least the indication that the UE is at least dual-registered, release resources associated with IP connectivity via the first access network without expecting to receive a session initiation protocol, SIP, BYE message. (see col 9  lines 63-65 “avoid having the SIP BYE message cause the voice call to end. this may involve simply not passing the SIP BYE message along to its destination (the second call server)”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine release resources associated with IP connectivity via the first access network without expecting to receive a session initiation protocol, SIP, BYE message in the system of Kalapatapu. The motivation is to avoid transmission of SIP bye message (Jamshidi: see col 9 lines 63)

9. Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pancorbo Marcos (US 20120021741 A1), hereafter referred as Marcos  in view of Rydnell (US 2013/0010751 A1)

Regarding claim 14, Marcos (US 20120021741 A1) teaches A Policy and Charging Rules Function, PCRF, server supporting an ongoing Internet Protocol, IP, Multimedia Subsystem, IMS, session with a user equipment, UE (see para 0117 “upon user Registration, the P-CSCF establishes an Rx session with the H-PCRF 10 in order to be informed of the current IP-CAN type the user is attached to and to subscribe to notification of loss of signaling connectivity”), the PCRF server comprising processing circuitry configured to:
receive, from at least one Proxy-Call Session Control Function, P-CSCF, server, a subscription to a loss of bearer event for the IMS session involving the UE (See para 0117 “upon user Registration, the P-CSCF establishes an Rx session with the H-PCRF 10 in order to be informed of the current IP-CAN type the user is attached to and to subscribe to notification of loss of signaling connectivity”) ; and
Marcos doesn’t teach after establishing a first dedicated bearer via a first access network for the IMS session, receive, from the at least one P-CSCF server, a request to establish a second dedicated bearer for the ongoing IMS session, the second dedicated bearer associated with a second access network.
Rydnell (US 2013/0010751 A1)teaches after establishing a first dedicated bearer via a first access network for the IMS session, receive, from the at least one P-CSCF server, a request to establish a second dedicated bearer for the ongoing IMS session, the second dedicated bearer associated with a second access network(see para 0042 “he PCRF 212 is responsible for determining policy rules in a multimedia network. The PGW 207 is connected, via a SGi interface, to the IMS105. The continuous line in FIG. 2 illustrates a bearer path before the handover from the CS network 100a to the PS network 100b. The broken line illustrates a bearer path after the handover” see para 0264 the network node is a policy and charging rules function, referred to as PCRF 210, node. In some embodiments, the receiving unit 801 is further configured to receive a first request message from a Proxy Call Session Control Function, referred to as P-CSCF, node 401. The first request message comprises a request for setup of a bearer associated with the communications service in the PS network 100b”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receive, from the at least one P-CSCF server, a request to establish a second dedicated bearer in the system of Marcos. The motivation is to improves the user service quality experience (Rydell: see para 0026)

Regarding claim 16, Marcos doesn’t teach the received request to establish the second dedicated bearer for the ongoing IMS session includes at least a handover indicator; and the processing circuitry is further configured to, as a result of the handover indicator, during at least a portion of a handover period of the ongoing IMS session from the first access network to the second access network, enable the UE to be simultaneously associated with at least one Quality of Service, QoS, parameter for the first dedicated bearer associated with the first access network and at least one QoS parameter for the second dedicated bearer associated with the second access network.
Rydnell teaches the received request to establish the second dedicated bearer for the ongoing IMS session includes at least a handover indicator (see para 0042 “The first request message comprises a request for setup of a bearer associated with the communications service in the PS network 100b”); and
the processing circuitry is further configured to, as a result of the handover indicator, during at least a portion of a handover period of the ongoing IMS session from the first access network to the second access network, enable the UE to be simultaneously associated with at least one Quality of Service, QoS, parameter for the first dedicated bearer associated with the first access network and at least one QoS parameter for the second dedicated bearer associated with the second access network. (see para 0042 “he PCRF 212 is responsible for determining policy rules in a multimedia network. The PGW 207 is connected, via a SGi interface, to the IMS105. The continuous line in FIG. 2 illustrates a bearer path before the handover from the CS network 100a to the PS network 100b. The broken line illustrates a bearer path after the handover” see para 0264 the network node is a policy and charging rules function, referred to as PCRF 210, node. In some embodiments, the receiving unit 801 is further configured to receive a first request message from a Proxy Call Session Control Function, referred to as P-CSCF, node 401. The first request message comprises a request for setup of a bearer associated with the communications service in the PS network 100b”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving the indication associated with the loss of bearer event for the first dedicated bearer, communicate, to a Policy and Charging Rules Function, PCRF, server, the request to establish the second dedicated bearer in the system of Kalapatpu. The motivation is to improves the user service quality experience (Rydell: see para 0026)

10.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancorbo Marcos (US 20120021741 A1)  in view of Rydnell (US 2013/0010751 A1) and further in view of Kalapatapu (US 20140376511).

Regarding claim 15,Modified Marcos doesn’t teach wherein the processing circuitry is further configured to: responsive to the request to establish the second dedicated bearer for the ongoing IMS session, establish the second dedicated bearer for the ongoing IMS session via the second access network.
Kalapatapu teaches wherein the processing circuitry is further configured to: responsive to the request to establish the second dedicated bearer for the ongoing IMS session, establish the second dedicated bearer for the ongoing IMS session via the second access network. See para 0042 “Registration via the WLAN can be simultaneous with, before, or after the registration via the cellular network. In an embodiment UE registers with the IMS Server 104”; see para 0062 “first registration 602 and second registration 604 are SIP REGISTER messages. Registration 602 specifies a cellular-based contact &lt;sip: private1@IP.sub.LTE&gt; which identifies a cellular network-assigned IP address. Registration 604 specifies a WLAN-based contact &lt;sip: private1@IP.sub.WIFI&gt; which identifies a WLAN-assigned IP address. Both registrations 602 and 604 include the same private identity "private1". As such, a different registration id value (reg-id=1 and reg-id=2) is used in each registration, which indicates to IMS server 104 that registration 604 is a second registration of UE 102.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the responsive to the request to establish the second dedicated bearer for the ongoing IMS session, establish the second dedicated bearer for the ongoing IMS session via the second access network in the system of Marcos. The motivation is to improve performance. (Kalapatapu: see para 0026)

10. Claims 6, 7 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US 20140376511) in view of Parron (US 2020/0084692 A1).

Regarding claim 6, Kalapatapu doesn’t teach the processing circuitry is configured to receive the indication associated with the loss of bearer event for the first dedicated bearer by being further configured to receive a session initiation protocol, SIP, UPDATE message from the UE indicating that the UE will lose coverage over the first access network.
 	Parron (US 2020/0084692 A1) teaches wherein the processing circuitry is configured to receive the indication associated with the loss of bearer event for the first dedicated bearer by being further configured to receive a session initiation protocol, SIP, UPDATE message from the UE indicating that the UE will lose coverage over the first access network. ( see para 0044 “such as if mobile terminal 102 moves outside of coverage area 210 as shown in FIG. 2. Mobile terminal 102 may continue to evaluate WLAN radio link conditions as detailed above in order to detect radio link deterioration, and accordingly may eventually determine that WLAN AP 106 is no longer suitable for supporting the offloaded PDN connections. .. Mobile terminal 102 may then evaluate the obtained radio measurements similarly as .. different handover evaluation criteria”; see para 0048 “potentially performing a PDN registration update (SIP Registration Update; following stage 18) if the PDN connection is an IMS PDN connection”) 
	Thus it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the receive a session initiation protocol, SIP, UPDATE message in the system of Kalapatapu. The motivation is to offload connection (Parron: See para 0044).

Regarding claim 7, Kalapatapu teaches wherein the SIP UPDATE message includes at least an IP address associated with IMS registration of the UE  via the second access network, the IP address being different from an IP address associated with IMS registration of the UE via the first access network see para 0048 “first registration 602 and second registration 604 are SIP REGISTER messages. Registration 602 specifies a cellular-based contact <sip: private1@IP.LTE>; which identifies a cellular network-assigned IP address. Registration 604 specifies a WLAN-based contact <sip: private1@IPWIFI”)[ sip: private1@IPlte: and private1@IPWIFI are separate addresses”)

Regarding claim 36, Kalapatapu doesn’t teach wherein the processing circuitry is configured to receive the indication associated with the loss of bearer event for the first dedicated bearer by being further configured to receive a session initiation protocol, SIP, UPDATE message from the UE indicating that the UE will lose coverage over the first access network.
Parron (US 2020/0084692 A1) teaches wherein the processing circuitry is configured to receive the indication associated with the loss of bearer event for the first dedicated bearer by being further configured to receive a session initiation protocol, SIP, UPDATE message from the UE indicating that the UE will lose coverage over the first access network. (see para 0044 “such as if mobile terminal 102 moves outside of coverage area 210 as shown in FIG. 2. Mobile terminal 102 may continue to evaluate WLAN radio link conditions as detailed above in order to detect radio link deterioration, and accordingly may eventually determine that WLAN AP 106 is no longer suitable for supporting the offloaded PDN connections. .. Mobile terminal 102 may then evaluate the obtained radio measurements similarly as .. different handover evaluation criteria”; see para 0048 “potentially performing a PDN registration update (SIP Registration Update; following stage 18) if the PDN connection is an IMS PDN connection”)
	Thus it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the receive a session initiation protocol, SIP, UPDATE message in the system of Kalapatapu. The motivation is to offload connection (Parron: See para 0044)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416